Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lipp, J.), rendered May 28, 1993, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appeal his contention that the trial court should have questioned the jury as to whether they were aware of certain concerns expressed during *678deliberations by one juror about his ailing mother (see, CPL 470.05 [2]). In any event, the court’s inquiry was sufficient and proper (see, People v Albert, 85 NY2d 851; People v Riccardi, 199 AD2d 432; People v Peters, 175 AD2d 220).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.